Title: From James Madison to John Payne Todd, 15 February 1826
From: Madison, James
To: Todd, John Payne


        
          My dear Payne
          Montpellier Feby 15. 1826
        
        (I will not withold the epithet notwithstanding the little regard you seem to pay to the feeling it expresses). I have the mortification & grief of being obliged to recur, by another letter, to the subject of my former one. The 3d month is now wearing away since that was written pressing you in the strongest terms, & for the most cogent reasons to return immediately to your home & yr. parents, and yet we neither see you, nor have a line of explanation or promise from you. It is impossible as you must know to account for a conduct so extraordinary without the most painful suppositions. Can it be that tho’ released from detention by one Creditor, you have entangled yourself with another. If such be the obstacle—say so at once—delay can have no effect but to make every thing worse & worse. Of this you cannot be insensible. I repeat therefore my affectionate entreaties, & most solemn exhortations, that you lose not a moment in making known your real situation that what can be done for it may be done; and be done here in personal consultation, where it can best be done. If unhappily you are not permitted to come on for the purpose, make known yr. situation otherwise concealed long it can not be, and if not voluntarily made known, will probably come upon us in the wor[s]t of modes. If you c⟨an⟩ not come immediately, write immediately to yr. mother, preparing her for a fuller communication: or write to me addressing it in a hand ⟨she⟩ will not recognize. But by all means hasten to see her as quickly as possible. Of her distress I know not how to spe⟨a⟩k. The arrival of mail after mail, witht even an acknowledgt of her letters adds new pangs to it. The little substitut⟨e⟩ […]ate under blank covers, vary witht. diminishing them. Such are her feelings & fears now that it will not long be possible to ⟨o⟩vercome her determination for some time meditated to repair to Philada. & satisfy on the

spot as to the misterious [sic] causes of yr. absence & silence. Of the effects of such an occurence you can judge. I must reiterate therefore my intreaties that you make haste to prevent it.
      